DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 12/16/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Status
4.  The amendment, filed 10/13/21, has been entered. Claims 1, 8-10, 12-16, 18, and 20 are pending. Claims 2-7, 11, 13, 17, and 19 are cancelled. Claims 14 and 15 are cancelled herein (see Examiner’s amendment below). Claim 1 amended.

The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is no longer in effect.  In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6. Claims 1, 8-10, 12-13, 16, 18, and 20 are under consideration.

Withdrawal of Objections/Rejections
7.  The following are withdrawn from the Office Action, filed 08/19/21:
The rejection of claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ter Meulen et al. 2016 (US 2016/0058852), found on page 3 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

EXAMINER’S AMENDMENT
8.  An examiner’s amendment to the record appears below. Should the changes and/or 

9.  Authorization for this examiner’s amendment was given in an interview with Priti Phukan on 01/20/22 (see Interview Summary, attached).

10.  The application has been amended as follows: 

Claim 10. (Currently Amended) A method of treating a patient using an immune therapy, comprising: 
administering a two-component vaccine formulation to the patient, wherein the vaccine formulation has an adjuvant component and a therapeutic component; 
wherein the therapeutic component comprises an adenovirus having a genome that includes a recombinant sequence encoding an antigen, wherein the sequence is operably linked to a promoter to drive expression of the antigen in a cell of a patient; and
wherein the adjuvant component comprises a non-host cell selected from a group consisting of E coliand S. cerevisiae.

Claim 14. (Cancelled).
Claim 15. (Cancelled).

Claim 16 (Currently Amended). A vaccine composition, comprising: 
an adjuvant component and a therapeutic component;
wherein the therapeutic component comprises an adenovirus having a genome that includes a recombinant sequence encoding an antigen, wherein the sequence is operably linked to a promoter to drive expression of the antigen in a cell of the patient; and
wherein the adjuvant component comprises a non-host cell selected from a group consisting of E. coliS. cerevisiae.

Allowable Subject Matter
11.  Claims 1, 8-10, 12-13, 16, 18, and 20 are allowed.

12.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest methods for increasing expression of a recombinant antigen in a dendritic host cell comprising the use of an adenovirus, having a genome comprising a recombinant sequence encoding an antigen operably linked to a promoter to drive expression of the antigen in the dendritic host cell, together with a non-host cell (i.e. a cell not functioning as a delivery vehicle for the adenoviral vector) selected from a group consisting of Escherichia coli and Saccharomyces cerevisiae. Further the art does not teach of fairly suggest a two-component vaccine comprising the combination of E. coli or Saccharomyces cerevisiae, neither of which are traditionally recognized as adjuvants. 

13.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 21, 2022